Citation Nr: 1749509	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-28 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a thyroid disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1988 to October 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in June 2016, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.

In December 2015, the Veteran was afforded a videoconference hearing.  A transcript of that hearing is associated with the claims file.  However, the Veterans Law Judge who presided over that hearing is no longer with the Board.  In a July 2017 letter, the Veteran was notified of that fact and offered the opportunity to have a hearing before a current member of the Board.  To date, the Veteran has not requested a new hearing.


FINDINGS OF FACT

1.  An acquired psychiatric disability, to include PTSD, is not etiologically related to the Veteran's active service, and a psychosis was not shown to be present within one year of her separation from active service.

2.  A back disability is not etiologically related to the Veteran's active service, and arthritis of the back was not shown to be present within one year of her separation from active service.

3.  A thyroid disability is not etiologically related to the Veteran's active service, and an endocrinopathy was not shown to be present within one year of her separation from active service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by active service, and the incurrence or aggravation of a psychosis during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  A back disability was not incurred in or aggravated by active service and the incurrence or aggravation of arthritis of the back during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  A thyroid disability was not incurred in or aggravated by service and the incurrence or aggravation of an endocrinopathy during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that in its June 2016 remand, the Board directed that the Veteran be provided VA examinations to obtain etiology opinions regarding her claims for service connection for an acquired psychiatric disability and service connection for a thyroid disability.  A review of the record shows that the Veteran was scheduled for the directed VA examinations in January 2017.  However, the Veteran failed to report for the scheduled VA examinations.  The Veteran was notified of her failure to report for the scheduled VA examinations in an April 2017 supplemental statement of the case and was informed that as a result, her case would be decided based on the evidence of the record without consideration of any evidence expected from the scheduled VA examinations without explanation.  The Veteran has not requested that she be afforded another opportunity to report for either VA examination.  Therefore, the Board finds that there has been compliance with the directives of the June 2016 remand and there is no bar to proceeding with a final decision at this time.

Service Connection for an Acquired Psychiatric Disability

The Veteran asserts that she has an acquired psychiatric disability caused by active service.  Specifically, she contends that fear of hostile military or terrorist activity as well as military sexual trauma (MST), reported as sexual assault, lead to PTSD and other related psychiatric issues.

Service treatment records (STRs) are silent for any complaint of, treatment for, or clinical diagnosis of any psychiatric disabilities during active service. 

A review of the post-service treatment notes of record shows the Veteran received medical care at the Temple VA Medical Center (VAMC) as well as Scott & White Medical Center in Temple, Texas.  The earliest mention of the Veteran's psychiatric symptoms appears in an August 2007 treatment note by Dr. L.B. at Scott & White.  While the Veteran had come to the medical center with concerns about her thyroid, it was determined the Veteran may also have been depressed.  According to the Veteran's responses that day, she was increasingly irritable and struggled with anhedonia.  Dr. L.B. assessed depression and treated the Veteran with anti-depressant medication.  At an October 2007 follow-up, Dr. L.B. diagnosed anxiety and depression and referred the Veteran to psychiatry.  Notably, the Veteran stated that, at that time, she felt as low as any time in recent memory.  A November 2007 follow-up appointment note shows Dr. L.B. identified a new problem listed as PTSD.  Although the Veteran had responded well to anti-depressant medication treatment, she admitted that she did not like to go out in public because she did not like to be in crowds of people, and that the issue dated back to 1991 during active service in the Persian Gulf.  When asked if she had bad experiences and was experiencing flashbacks, she nodded affirmatively but was not inclined to discuss with Dr. L.B.  When asked if she had PTSD, she nodded affirmatively, and reported she had not availed herself of VA PTSD support.  In August 2008, it was noted that the Veteran had failed to report to her psychiatry referral appointment and that she had exhibited similar behavior with regard to prior primary care appointments.  The Board notes that Dr. L.B.'s August 2008 note underscored the fact that he was not a psychiatrist and intended only to prescribe enough medication until Veteran's psychiatric care could be managed by a psychiatrist.

The VA treatment notes of record do not show any psychiatry consultations or treatment for psychiatric issues at VA.  Further, in a November 2009 VCAA letter, the Veteran was asked to submit specific details of the incidents that had resulted in the claimed issue of PTSD.  The Veteran did not respond.  In a January 2010 letter, the Veteran was informed of the formal finding on a lack of information required to verify stressors in connection with the PTSD claim, indicating that there was insufficient information to further investigate the issue in Army records.  The Veteran did not respond.  In July 2013, she was scheduled for a VA psychiatry PTSD initial examination to rule in/rule out a diagnosis of PTSD resulting from fear of hostile military or terrorist activity during her deployment to Saudi Arabia.  However, since she did not report for the examination, a diagnosis of PTSD could not be ruled in/ruled out and any information that may have been produced in support of the Veteran's claim is unavailable.

The Veteran was afforded a videoconference hearing before the Board in December 2015.  At her hearing, the Veteran testified that she experienced wartime bombing as a member of an Army advance team that traumatized her.  In addition, she testified that she was the victim of sexual assault by fellow service member(s) during her period of active service.  As a result, she stated that she had no social life because of anxiety from being around groups of people and feelings of hypervigilance.  Due to her testimony regarding in-service PTSD stressors and allegations of MST, the Board remanded the Veteran's claim in June 2016 to seek further verification of the reported in-service stressors and offer her another opportunity to report for her VA PTSD examination.  The Veteran was sent letters in June 2016 and again in January 2017 requesting additional information regarding the claimed in-service PTSD stressors and MST.  To date, no response has been received by VA.  Furthermore, the Veteran was scheduled for a VA PTSD examination in January 2017, but again failed to report to the examination.

The Board notes VA's duty to assist is not a one-way street and the Veteran has some responsibility to aid VA in obtaining evidence to substantiate her claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Further, when a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2017).  As noted above, the Veteran was scheduled for two VA examinations to determine the nature and etiology of any currently present psychiatric disabilities.  However, the Veteran failed to report for both scheduled examinations without explanation.  Therefore, a medical etiology opinion could not be obtained.

While the Veteran is competent to report symptoms such as anxiety and anhedonia, she is not competent to provide a diagnosis of an acquired psychiatric disability or an opinion linking that diagnosis to her active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or an etiology opinion in this case.

Additionally, there is no indication from the record that the Veteran has been diagnosed with a psychosis, let alone diagnosed with a psychosis within one year of her separation from active service.  Therefore, presumptive service connection is not applicable in this case.

In sum, while there is evidence of a current diagnosis of and treatment for mental health disabilities, there is no indication from the record that they are etiologically related to the Veteran's active service.  In addition, while there is some indication that the Veteran may have PTSD, the record does not show that the Veteran has a current diagnosis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for an acquired psychiatric disability, to include PTSD, is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for a Back Disability

The Veteran asserts that she has a current back disability as a result of an event during active service.  Specifically, she contends that a forklift/motor vehicle accident (MVA) that occurred during an overseas deployment in Saudi Arabia resulted in an injury to her back that continues to cause pain and discomfort.

STRs are silent for complaints of, treatment for, or clinical diagnosis of a back disability during active service.  The Veteran was seen for a variety of medical issues during her period of active service, including musculoskeletal issues involving her ankles and feet, therefore it is reasonable to expect that any back symptoms present at that time would also have been reported.

During the Veteran's December 2015 videoconference hearing, she testified that during her deployment to Saudi Arabia for Operation Desert Storm, she was departing Camp Eagle II in a 4,000-pound forklift when a foreigner in a Mercedes Benz collided with her head on.  When asked if an incident report was made, the Veteran replied that the military police, local police, and her captain were at the scene, indicating the likelihood of some sort of record.  When asked if she had experienced continuity of symptomatology from the time of the MVA until the time of the hearing, the Veteran replied affirmatively.

Per the 2016 BVA remand instructions, VA sent the Veteran a June 2016 letter requesting more information regarding the in-service MVA as well as the names and contact information of any private doctors or hospitals that may have treated her for a back disability.  In January 2017, a second attempt was made to obtain the requested information from the Veteran.  As the June 2016 and January 2017 letters went unanswered, VA sent an April 2017 determination letter to the Veteran stating that there was insufficient information available to facilitate further investigation of military records.

A review of the post-service VA treatment notes of record shows that the Veteran has been treated for a back disability.  Treatment notes in November 2011 show the Veteran was treated for neck pain and diagnosed with cervicalgia with no mention of any relationship to active service.  In December 2013, the Veteran was treated for low back pain and x-ray imaging was performed with all lumbar radiographs negative.  In November 2015, the Veteran was seen for complaints of low back pain that had been intermittent for the previous 2-3 months, which she described as feeling like a pulled muscle.  The Veteran was noted to work at McLane Co. packaging candy.  She denied any heavy lifting or constant torso turning involved with her job.  She denied any radiating pain or pain, numbness, or tingling in the bilateral lower extremities.  The examiner determined that the Veteran had no current injury and she was discharged without treatment.

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no evidence of record showing the Veteran to have a back disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability; or that she has consistently reported experiencing chronic, unexplained back pain.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the Veteran does not have a diagnosed back disability, service connection is not applicable in this case.

In sum, while there is some indication that the Veteran may have had intermittent neck and low back pain over the years since separation from active service, the record does not show that the she has a current diagnosis of a back disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a back disability is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Thyroid Disability

The Veteran asserts that her currently diagnosed hypothyroidism had its onset during active service.

STRs are silent for complaints of, treatment for, or clinical diagnosis of a thyroid disability.  The Veteran was treated for a variety of medical issues during her period of active service, therefore it is reasonable to expect that any thyroid symptoms present at that time would also have been reported.

A review of the post-service treatment notes of record shows the Veteran reported a medical history of hypothyroidism between 1993 and 1999 that was treated with levothyroxine.  The Veteran reported that she had an adverse reaction to the medication and it was stopped in 1999.  According to Scott & White records, the Veteran's thyroid-stimulating hormone (TSH) was normal ever since.  Neither VA nor private treatment records for the period of time beginning in 1993 and ending in 1999 have been associated with the record, therefore the diagnosis and treatment reported by the Veteran could not be corroborated.  At an August 2007 consultation with Dr. L.B., the Veteran reported concern about her thyroid.  Specifically, she stated the belief that she should resume medication treatment because she had been gaining weight, sleeping more than normal, and was experiencing memory problems.  She reported that her memory and concentration were not what they once were and attributed the change to her hypothyroidism.

VA treatment records from January 2011 show the Veteran's reported medical history of hypothyroidism prior to treatment at VA in 1999.  A July 2012 ultrasound of the Veteran's thyroid showed a mildly enlarged glad and a 3 mm nodule on both sides.  A July 2013 ultrasound, by comparison, showed the Veteran's thyroid was stable and unchanged.  

At her December 2015 videoconference hearing, the Veteran testified that her thyroid disability was first diagnosed in 1993.  She testified that she went to the doctor after experiencing constant sleeping, forgetfulness, rapid weight loss and regain, and heart palpitations.  Further, she reported that she first noticed her symptoms during the process of separating from service at the expiration of her term of service, and that she originally attributed the symptoms to impacts of wartime service.  The record reveals the Veteran sought treatment for worsening symptoms approximately two years following separation from service whereupon she was advised that her issues were rooted in hypothyroidism.

Per the 2016 BVA remand instructions, VA scheduled the Veteran for a VA thyroid examination to determine the nature and etiology of her thyroid disability.  However, the Veteran failed to report to the January 2017 examination.

When a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2017).  As noted above, the Veteran was scheduled for a VA examination to determine the nature and etiology of any currently present thyroid disability.  However, the Veteran failed to report for the scheduled examination without explanation.  Therefore, a medical etiology opinion could not be obtained.

While the Veteran is competent to report symptoms such as rapid weight gain/loss and increase in sleepiness, she is not competent to provide a diagnosis of a thyroid disability or an opinion linking that diagnosis to her active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or an etiology opinion in this case.

Additionally, while the Veteran has been diagnosed with an endocrinopathy, there is no indication from the record that such endocrinopathy was present to a compensable degree within one year of her separation from active service.  Therefore, presumptive service connection is not applicable in this case.

In sum, while the Veteran has testified that her thyroid disability symptoms onset prior to separation from active service and have persisted with varying degrees of severity since that time, there is no objective evidence or competent medical opinion of record linking the Veteran's current thyroid disability to her active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a thyroid disability is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a thyroid disability is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


